Citation Nr: 1608066	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-09 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to compensation under 38 U.S.C. § 1151 for status post right arm and hand surgery, conducted at a VA facility in October 2010, claimed as limited motion of the right arm and hand.

2. Entitlement to compensation under 38 U.S.C. § 1151 for infection of surgical scar, right wrist, resulting from surgery performed in October 2010 at a VA facility.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and Ms. S.M.



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1970 to December 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied entitlement to compensation under 38 U.S.C.A. § 1151 for status post carpal tunnel release, including limited motion of the right arm and hand, and infection of the surgical scar. 

In a November 16, 2015 statement, the Veteran requested that the Board consider a claim for total disability for individual unemployability (TDIU).  Although the AOJ adjudicated this claim in the October 2012 rating decision, the Veteran withdrew his TDIU appeal in March 2013 prior to perfecting his appeal in April 2013.  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he received negligent care by VA during and following his October 2010 right arm and hand surgery, to include carpal tunnel release, ulnar nerve transposition/neuroplasty, and trigger finger release.  Specifically, the Veteran contends that he experiences limited motion in his right arm and hand and that his fingers, wrist, and hand are in constant pain.  He reports that these issues did not exist prior to the surgery, and that he received delayed therapeutic treatment.  Moreover, the Veteran states that he incurred an infection following the surgery that was the result of negligent care and treatment by VA, and that there was a significant delay between discovery of the infection and treatment. 

Upon review, the Board finds that additional development is required.  VA medical records from October 22, 2010 indicate that the Veteran signed a consent form in person.  Another medical record from that day shows a scanned document titled "Consent" that indicates informed consent was obtained at 11:26 a.m. on October 22, 2010, and that the full consent document can be accessed through Vista Imaging.  This scanned document did not include a signature and did not address any potential risks associated with the Veteran's surgery.  Therefore, it appears that the full consent document that was accessible in Vista Imaging is not associated with the claims file.  Any signed informed consent documents are relevant to determining whether VA provided care to the Veteran without his informed consent, and all attempts must be made to associate them with the file.

Additionally, a VA examination is necessary to assist the Board in determining whether the treatment the Veteran received by VA resulted in an additional disability.  If an additional disability is found to have been caused by VA treatment, an opinion is necessary to assist in determining whether VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider when rendering medical treatment to the Veteran during and following his surgery. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should take all necessary and appropriate action to obtain copies of the Veteran's signed informed consent for any procedures related to the Veteran's October 2010 carpal tunnel release, ulnar nerve transposition/neuroplasty, and trigger finger release.  If the consent form referenced in medical records from October 22, 2010, noted to be available in Vista Imaging, is unavailable, the RO should make a formal finding of unavailability and associate it with the record. 

2. Schedule the Veteran for an examination to assist in determining the Veteran's 38 U.S.C. § 1151 claim. The examiner should specifically address the Veteran's contentions regarding delayed therapy and infection treatment, including that VA knew the Veteran had an infection in November 2010 but he was not alerted to that fact until he visited his neurologist in December 2010.  Based on a review of the claims file, history provided by the Veteran, and sound medical principles, the VA examiner is asked to provide the following opinions:

a. In consideration of the Veteran's claimed symptoms and conditions, does the Veteran have an additional disability as a result of the surgery performed in October 2010 at a VA facility? If an additional disability is found, the VA examiner should, to the extent possible, identify the degree and nature of the additional disability.

b. If an additional disability is found, was it at least as likely as not (50 percent or greater probability) that the additional disability was caused by VA's provision of medical treatment? 

c. If an additional disability is found to be caused by VA treatment, the examiner is asked to address:

i. Whether it is at least as likely as not (50 percent or greater probability) that the additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination? 

ii. Whether the additional disability was caused by an event that was not reasonably foreseeable by a reasonable health care provider? 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. After completing all indicated development, the RO should readjudicate this matter.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





